Exhibit 10.1

VOTING AGREEMENT1

This Voting Agreement (the “Agreement”) is made and entered into as of April 12,
2009, by and between HAC Holdings, Inc., a Delaware corporation (“Newco”) and
the undersigned shareholder (“Holder”) of Entrust, Inc., a Maryland corporation
(the “Company”).

RECITALS

Pursuant to an Agreement and Plan of Merger, dated as of April 12, 2009 (the
“Merger Agreement”) by and among Newco, HAC Acquisition Corporation, a Maryland
corporation and wholly-owned subsidiary of Newco (“Merger Sub”), and the
Company, Merger Sub is merging with and into the Company (the “Merger”) and the
Company, as the surviving corporation of the Merger, will thereby become a
wholly-owned subsidiary of Newco. Concurrently with the execution and delivery
of the Merger Agreement and as a condition and inducement to Newco and Merger
Sub to enter into the Merger Agreement, Newco has required that Holder enter
into this Agreement. The Holder is the record holder of such number of shares of
the outstanding Common Stock, par value $0.01 per share, of the Company as is
indicated beneath Holder’s signature on the last page of this Agreement (the
“Shares”). Capitalized terms used herein but not defined shall have the meanings
ascribed to them in the Merger Agreement.

AGREEMENT

The parties agree as follows:

1. Agreement to Retain Shares.

(a) Transfer. (1) Except as contemplated by the Merger Agreement, and except as
provided in Section 1(b) below, during the period beginning on the date hereof
and ending on the earlier to occur of (i) the Effective Time (as defined in the
Merger Agreement) and (ii) the Expiration Date (as defined below), Holder agrees
not to, directly or indirectly, sell, transfer, exchange or otherwise dispose of
(including by merger, consolidation or other similar transaction) the Shares or
any New Shares (as defined below), (2) Holder agrees not to, directly or
indirectly, grant any proxies or powers of attorney, deposit any of such
Holder’s Shares into a voting trust or enter into a voting agreement with
respect to any of such Holder’s Shares, or enter into any agreement or
arrangement providing for any of the actions described in this clause (2), and
(3) Holder agrees not to, directly or indirectly, take any action that would
prevent or disable Holder from performing Holder’s obligations under this
Agreement at any time prior to the earlier to occur of (i) the Effective Time
and (ii) the Expiration Date. As used herein, the term “Expiration Date” shall
mean the earlier to occur of (i) the date of termination of the Merger Agreement
in accordance with the terms and provisions thereof and (ii) the date on which
the Company’s Board of Directors withdraws or modifies in a manner adverse to
Newco or Merger Sub its approval or recommendation of the Merger or the
transactions contemplated thereby.

(b) Permitted Transfers. Section 1(a) shall not prohibit a transfer of Shares or
New Shares by Holder (i) to any family member, trust for the benefit of any
family member or charitable organization to which contributions are deductible
for federal income tax, estate, or gift purposes so long as the assignee or
transferee agrees to be bound by the terms of this

  

 

1

The agreement signed by Empire Capital also covers all Shares that Empire
Capital is deemed to “beneficially own” (as such term is defined under the rules
and regulations of The Securities Exchange Act of 1934, as amended).



--------------------------------------------------------------------------------

Agreement and executes and delivers to the parties hereto a written consent
memorializing such agreement and (ii) upon the vesting of restricted stock
awards of Company Common Stock but only to the extent of such Holder’s income or
other tax liability with respect to such vested restricted stock awards.

(c) New Shares. Holder agrees that any shares of the Company Common Stock that
Holder purchases or with respect to which Holder otherwise acquires record
ownership after the date of this Agreement and prior to the earlier to occur of
(i) the Effective Time and (ii) the Expiration Date (“New Shares”) shall be
subject to the terms and conditions of this Agreement to the same extent as if
they constituted Shares.

(d) Stop Transfer. From and after the date of this Agreement through the term of
this Agreement, Holder agrees not to request the Company to register or
otherwise recognize the transfer (book-entry or otherwise) of any Shares or any
certificate or uncertificated interest representing any of Holder’s Shares,
except as permitted by, and in accordance with, Section 1(b).

2. Agreement to Vote Shares.

(a) Until the earlier to occur of the Effective Time and the Expiration Date, at
every meeting of the shareholders of the Company called with respect to any of
the following, and at every adjournment thereof, and on every action or approval
by written consent of the shareholders of the Company with respect to any of the
following, Holder shall appear at such meeting (in person or by proxy) and shall
vote or consent the Shares and any New Shares (i) in favor of adoption of the
Merger Agreement and the approval of the transactions contemplated thereby and
(ii) against any proposal for any recapitalization, merger, sale of assets or
other business combination (other than the Merger) between the Company and any
person or entity other than Newco, or any other action or agreement that would
reasonably be expected to result in a breach of any covenant, representation or
warranty or other obligation or agreement of Holder under this Agreement or
which is designed to delay, prevent or frustrate the Merger. This Agreement is
intended to bind Holder as a shareholder of the Company only with respect to the
specific matters set forth herein. Except as set forth in clauses (i) and
(ii) of this Section 2, Holder shall not be restricted from voting in favor of,
against or abstaining with respect to any other matter presented to the
shareholders of the Company. Prior to the termination of this Agreement, Holder
covenants and agrees not to enter into any agreement or understanding with any
person to vote or give instructions in any manner inconsistent with the terms of
this Agreement.

(b) Holder further agrees that, until the termination of this Agreement, Holder
will not, and will not permit any entity under Holder’s control to, (A) solicit
proxies or become a “participant” in a “solicitation” (as such terms are defined
in Rule 14A under the Exchange Act) with respect to an Opposing Proposal (as
defined below), (B) initiate a shareholders’ vote with respect to an Opposing
Proposal or (C) become a member of a “group” (as such term is used in
Section 13(d) of the Exchange Act) with respect to any voting securities of the
Company with respect to an Opposing Proposal. For the purposes of this
Agreement, an “Opposing Proposal” means any action or proposal described in
clause (ii) of Section 2(a) above.

 

2



--------------------------------------------------------------------------------

(c) Subject to the provisions set forth in Section 5 hereof and as security for
Holder’s obligations under Section 2(a), Holder hereby irrevocably constitutes
and appoints Newco and its or his designees as his attorney and proxy in
accordance with the MGCL, with full power of substitution and resubstitution, to
cause the Shares to be counted as present at the Company Shareholder Meeting, to
vote his Shares at the Company Shareholder Meeting, however called, and to
execute consents in respect of his Shares as and to the extent provided in
Section 2(a). SUBJECT TO THE PROVISIONS SET FORTH IN SECTION 5 HEREOF, THIS
PROXY AND POWER OF ATTORNEY IS IRREVOCABLE AND COUPLED WITH AN INTEREST. Upon
the execution of this Agreement, Holder hereby revokes any and all prior proxies
or powers of attorney given by Holder with respect to voting of the Shares on
the matters referred to in Section 2(a) and agrees not to grant any subsequent
proxies or powers of attorney with respect to the voting of the Shares on the
matters referred to in Section 2(a) until after the Expiration Date. Holder
understands and acknowledges that Newco is entering into the Merger Agreement in
reliance upon the Holder’s execution and delivery of this Agreement and Holder’s
granting of the proxy contained in this Section 2(c). Holder hereby affirms that
the proxy granted in this Section 2(c) is given in connection with the execution
of the Merger Agreement, and that such proxy is given to secure the performance
of the duties of Holder under this Agreement. Newco acknowledges and agrees that
Holder may vote the Shares on all other matters not referred to in Section 2(a),
and the attorneys and proxies named above may not exercise the proxy with
respect to such other matters.

3. Representations, Warranties and Covenants of Holder. Holder hereby
represents, warrants and covenants to Newco that Holder (i) is the record holder
of the Shares, which, at the date of this Agreement and at all times up until
the earlier to occur of (A) the Effective Time and (B) the Expiration Date, and
will be free and clear of any liens, options, charges or other encumbrances, and
(ii) does not own of record any shares of capital stock of the Company other
than the Shares. Holder has the legal capacity, power and authority to enter
into and perform all of Holder’s obligations under this Agreement (including
under the proxy granted in Section 2(c) above). This Agreement (including the
proxy granted in Section 2(c) above) has been duly and validly executed and
delivered by Holder and constitutes a valid and binding agreement of Holder,
enforceable against Holder in accordance with its terms, subject to (a) laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and (b) rules of law governing specific performance, injunctive relief and other
equitable remedies.

4. Additional Documents. Holder hereby covenants and agrees to execute and
deliver any additional documents reasonably necessary to carry out the purpose
and intent of this Agreement.

5. Termination. This Agreement and the proxy delivered in connection herewith
shall terminate and shall have no further force and effect as of the earlier to
occur of (i) the Expiration Date and (ii) the day following the date of the
Company Shareholder Meeting, including any adjournment or postponement thereof,
without any notice or action by any Holder or any other person.

6. Fiduciary Duties. Notwithstanding anything in this Agreement to the contrary:
(i) Holder makes no agreement or understanding herein in any capacity other than
in Holder’s capacity as a record holder of the Shares, (ii) nothing in this
Agreement shall be construed to

 

3



--------------------------------------------------------------------------------

limit or affect any action or inaction by Holder acting in his capacity as a
director or fiduciary of the Company, and (iii) Holder shall have no liability
to Newco, Merger Sub or any of their Affiliates under this Agreement as a result
of any action or inaction by Holder acting in his capacity as a director or
fiduciary of the Company.

7. Miscellaneous.

(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
with the written consent of the parties or their respective successors and
assigns. Any amendment or waiver effected in accordance with this Section 7(a)
shall be binding upon the parties and their respective successors and assigns.

(b) Governing Law; Venue.

(i) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of law thereof.

(ii) Each of the parties hereto (a) irrevocably consents to the service of the
summons and complaint and any other process in any action or proceeding relating
to the transactions contemplated by this Agreement, for and on behalf of itself
or any of its properties or assets, in accordance with this Section 7 or in such
other manner as may be permitted by applicable law, and nothing in this
Section 7 shall affect the right of any party to serve legal process in any
other manner permitted by applicable law, (b) irrevocably and unconditionally
consents and submits itself and its properties and assets in any action or
proceeding to the exclusive general jurisdiction of the State courts located
within the State of Delaware (or, only if a State court located in the State of
Delaware declines to accept jurisdiction over a particular matter, any federal
court within the State of Delaware) in the event any dispute or controversy
arises out of this Agreement, or for recognition and enforcement of any judgment
in respect thereof, (c) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(d) agrees that any actions or proceedings arising in connection with this
Agreement shall be brought, tried and determined only in the state courts of the
State of Delaware (or, only if the Delaware Court of Chancery state courts of
the State of Delaware declines to accept jurisdiction over a particular matter,
any federal court within the State of Delaware), (e) waives any objection that
it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same and (f) agrees that it will not
bring any action relating to this Agreement in any court other than the
aforesaid courts. Each of the parties hereto agrees that a final judgment in any
action or proceeding in such courts as provided above shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable law.

(c) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

 

4



--------------------------------------------------------------------------------

(d) Titles and Subtitles. The titles and subtitles set forth in this Agreement
are for convenience of reference purposes only and shall not affect or be deemed
to affect in any way the meaning or interpretation of this Agreement or any term
or provision hereof.

(e) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly delivered and received hereunder (i) four
business days after being sent by registered or certified mail, return receipt
requested, postage prepaid, (ii) one business day after being sent for next
business day delivery, fees prepaid, via a reputable nationwide overnight
courier service, or (iii) immediately upon delivery by hand or by facsimile
(with a written or electronic confirmation of delivery), in each case at such
party’s address or facsimile number as set forth below, or as subsequently
modified by written notice.

(f) Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

(g) Specific Performance. Each of the parties hereto hereby agrees that
irreparable damage would occur in the event that any provision of this Agreement
were not performed by Holder in accordance with its specific terms or were
otherwise breached, and that money damages or other legal remedies would not be
an adequate remedy for any such damages. Accordingly, the parties hereto
acknowledge and hereby agree that in the event of any breach or threatened
breach by Holder of any of its respective covenants or obligations set forth in
this Agreement, Newco and Merger Sub shall be entitled to an injunction or
injunctions to prevent or restrain breaches or threatened breaches of this
Agreement, and to specifically enforce the terms and provisions of this
Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the covenants and obligations of Holder under this Agreement

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

The parties have caused this Voting Agreement to be duly executed on the date
first above written.

 

HAC HOLDINGS, INC. By:  

/s/ Seth Boro

Name:  

Seth Boro

Title:  

Secretary

Address:

HAC HOLDINGS, INC.

c/o Thoma Bravo, LLC

600 Montgomery Street, 32nd Floor San Francisco, CA 94111 Attention: Scott
Crabill and Seth Boro Facsimile No.: (415) 392-6480

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

“HOLDER”

/s/ Michael E. McGrath

/s/ F. William Conner

/s/ Butler C. Derrick, Jr.

/s/ Michael P. Ressner

/s/ Jerry Jones

/s/ Terdema Ussery

/s/ Ray W. Washburne

/s/ James Dennedy

/s/ David Wagner

/s/ Kevin Simzer

/s/ Peter Bello

/s/ Neil Duff

/s/ Kevin Simzer

/s/ Peter Bello

/s/ Neil Duff

/s/ Empire Capital

/s/ Arcadia Opportunity Master Fund, Ltd.

Signature Page to Voting Agreement